ORDER

PER CURIAM.
Judy Nicholson (“Nicholson”) appeals from the Labor and Industrial Relations Commission’s (the “Commission”) decision in favor of the Special School District of St. Louis, disqualifying Nicholson for unemployment compensation benefits because: (1) her attempt to resign failed and, therefore, she was actually terminated; and (2) in the alternative, that she voluntarily resigned with good cause attributable to her work or employer because she was forced to quit.
We have reviewed the brief submitted and the record on appeal and no error of law appears. The judgment of the Com*426mission is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).